                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

D.M., a minor, by and through         )
his next friend and natural guardian, )
KELLI MORGAN,                         )
                                      )
                          Plaintiff,  )
                                      )
v.                                    )       Case No.: 18-2158-KHV-KGG
                                      )
WESLEY MEDICAL CENTER LLC )
d/b/a WESLEY MEDICAL                  )
CENTER-WOODLAWN, et al.,              )
                                      )
                          Defendants. )
_______________________________)

         MEMORANDUM & ORDER ON MOTION TO COMPEL

      Now before the Court is the Motion to Compel filed by Plaintiff regarding

Requests for Admissions served on Defendants Borick, White, and Hartpence

(hereinafter “resident Defendants” or “Defendants”). (Doc. 266.) Having

reviewed the submissions of the parties, Plaintiff’s motion is GRANTED in part

and DENIED in part for the reasons set forth below.

                                 BACKGROUND

      Plaintiff, through his natural guardian and next friend, filed his federal court

Complaint on April 9, 2018, alleging claims under Kansas medical malpractice

laws and under the Federal Emergency Medical Treatment and Active Labor Act.

The claims result from the medical care he received on March 5 and 6, 2017.

                                          1
Plaintiff alleges that on March 6, 2017, he “suffered a catastrophic and medically-

preventable stroke that left him with right-side paralysis, neurological damage and

other debilitating physical injuries that permanently changed his and his parents’

lives.” (Doc. 1, at 5.)

      Plaintiff served identical Requests for Admissions (“RFAs”) on the resident

Defendants. Plaintiff complains that “[e]very answer” of the resident Defendants

“to every RFA contains an objection followed by a ‘without waiving such

objection’ conditional response.” (Doc. 266, at 1.) Plaintiff continues that the

resident Defendants “also blanket their responses with general objections,” which

Plaintiff contends are improper.

                                    ANALYSIS

I.    Conditional Objections.

      The resident Defendants’ responses to the Requests for Admission begin

with a set of “general objections,” which are enumerated before they provide

responses to any of the specific Requests. (See Doc. 266-1, at 3-11; Doc. 266-2, at

3-12; Doc. 266-3, at 3-14.) The specifics of the “general objections” are discussed

more thoroughly in Section II, infra.

      As to each specific Request for Admission, the resident Defendants respond

by stating “Objection. See the general objections stated above.” (See generally

Docs. 266-1, 266-2, and 266-3. Defendants then state that “[w]ithout waiving such


                                          2
objection,” they are admitting or denying each particular Request. (Id.) This is

known as a “conditional response” or “conditional objection,” which

“occur[s]when a party asserts objections, but then provides a response ‘subject to’

or ‘without waiving’ the stated objections.” Westlake v. BMO Harris Bank N.A.,

No. 13–2300–CM–KGG, 2014 WL 1012669, *3 (D. Kan. March 17, 2014).

      Courts in this District have previously ruled that conditional objections are

“manifestly confusing (at best) and misleading (at worse [sic]), and [have] no basis

at all in the Federal Rules of Civil Procedure.” Sprint Commun. Co., L.P. v.

Comcast Cable Commun., LLC, No. 11-2684-JWL, 11-2685-JWL, 11-2686-

JWL, 2014 WL 545544, at *2 (Feb. 11, 2014) (reaching this conclusion as to

conditional responses raised in response to Requests for Production of

Documents). This District has specifically held that “such conditional answers are

invalid and unsustainable.” Sprint, 2014 WL 545544, at *2. It places the

requesting party in the impossible situation of being “uncertain as to whether the

question has actually been fully answered or whether only a portion of the question

has been answered.” Id. (quoting with approval Consumer Elec. Ass’n v.

Compras and Buys Magazine, Inc., No. 08-21085, 2008 WL 4327253, at *2 (S.D.

Fla. Sept. 18, 2008) (reaching this conclusion in context of Requests for Production

of Documents).)




                                         3
      The undersigned Magistrate Judge has specifically indicated his disapproval

of conditional responses, that, as with the responses at issue, occur when “a party

asserts objections, but then provides a response ‘subject to’ or ‘without waiving’

the stated objections.” Barcus v. Phoenix Insurance Co., No. 17-2492-JWL-

KGG, 2018 WL 1794900, at *3 (D. Kan. April 16, 2018) (in context of

interrogatories and document requests) (citing Westlake, 2014 WL 1012669, at *3

(internal citation omitted)). This Court has held that such conditional responses are

“invalid,” “unsustainable,” and “violate common sense.” Everlast World's Boxing

Headquarters Corp. v. Ringside, Inc., No. 13-2150-CM-KGG, 2014 WL 2815515,

at *3 (D. Kan. June 23, 2014) (internal citation omitted).

      Defendants contend, however, that Plaintiff’s argument is misplaced.

Defendants argue that the cases relied upon by Plaintiff discuss Interrogatories or

Requests for Production, which are discovery requests, while the present motion

involves Requests for Admission, which “are not a discovery device … .” (Doc.

276, at 5.)

      Requests for Admission are governed by Fed.R.Civ.P. 36. The Rule allows

a party to serve a written request on another party to admit “the truth of any

matters within the scope of Rule 26(b)(1) relating to: (A) facts, the application of

law to fact, or opinions about either; and (B) the genuineness of any described

documents.” Fed.R.Civ.P. 36(a)(1). Requests for Admission serve two purposes,


                                          4
which are “designed to reduce trial time.” Fed.R.Civ.P. 36 advisory committee’s

note to 1970 amendment. “Admissions are sought, first to facilitate proof with

respect to issues that cannot be eliminated from the case, and secondly, to narrow

the issues by eliminating those that can be.” Id.; see also Richard v. Sedgwick

County Bd. Of Comm’rs, No. 09-1278-MLB, 10-1042-MLB, 2013 WL 3467124,

*1 (D. Kan. July 10, 2013). Thus, Requests for Admission are “not [intended] to

discover additional information concerning the subject of the request, but to force

the opposing party to formally admit the truth of certain facts, thus allowing the

requesting party to avoid potential problems of proof.” Solis v. La Familia Corp.,

No. 10-2400-EFM-GLR, 2012 WL 1906508, at *2 (D. Kan. May 25, 2012). As

such, Defendants argue that courts must treat Requests for Admission differently

than discovery requests. (Doc. 276, at 6.)

      Defendants criticize Plaintiff’s position, stating that “[t]he authorities cited

by Plaintiff did not concern requests for admission, and none of the decisions

applied any such ruling to requests for admission.” (Id., at 5.) Even assuming this

to be correct, Defendants have failed to acknowledge a ruling by the undersigned

Magistrate Judge holding that conditional objections to Requests for Admission are

improper, as are conditional objections to discovery requests. Everlast, 2014 WL

2815515, at *3. In Everlast, the undersigned Magistrate Judge found all such

conditional responses, including those in response to Requests for Admission, to be


                                           5
“‘invalid,’ ‘unsustainable,’ and to ‘violate common sense.’” Id. (citing Sprint v.

Comcast, 2014 WL 54544, at *2, 3. The undersigned Magistrate Judge directed

the responding party in Everlast to provide supplemental responses without such

language. Id.

       The same is ordered of the resident Defendants herein. The conditional

objections of the resident Defendants are OVERRULED as to each of the

Requests for Admissions. Defendants are directed to provide supplemental

responses removing the conditional objections and admitting or denying the

Requests as contemplated by Fed.R.Civ.P. 36. Pursuant to subsection (a)(4) of that

rule, if a matter is not admitted, Defendants “must specifically deny it or state in

detail why the answering party cannot truthfully admit or deny it.” Fed.R.Civ.P.

36(a)(4).1 The supplemental responses are due within thirty (30) days of the date

of this Order.

II.    General Objections.

       As mentioned above, the resident Defendants’ responses to Plaintiff’s

Requests for Admission begin with an identical and lengthy (300-plus words)



1
  The Rule continues that any denial “must fairly respond to the substance of the matter;
and when good faith requires that a party qualify an answer or deny only a part of a
matter, the answer must specify the part admitted and qualify or deny the rest. The
answering party may assert lack of knowledge or information as a reason for failing to
admit or deny only if the party states that it has made reasonable inquiry and that the
information it knows or can readily obtain is insufficient to enable it to admit or deny.”
                                             6
section entitled “General Objections.” (See Doc. 266-1, at 2; Doc. 266-2, at 2;

Doc. 266-3, at 2.) Defendants basically contend that the Requests, “individually

and collectively, … constitute a misuse of requests for admission” and

“individually and collectively, are argumentative, misleading, and present selected

facts out of context.” (Id.) Defendants also object to the “vague, argumentative

and compound” definition of the term “neurological examination” in the Requests.

(Id.)

        This Court has “repeatedly condemned the use of ‘boilerplate’ or blanket

objections,” which this Court has defined as “general objections either not linked

to a specific request, or objections within a specific request but which are so

general in nature that the requesting party cannot determine whether information or

documents are being withheld pursuant to the objection.2 Nyanjom v. Hawker

Beechcraft, Inc., No. 12-1461-JAR-KGG, 2014 WL 2135997, at *1 (D. Kan. May

22, 2014).

              Objections of this type do not provide the requesting
              party or the Court any way to evaluate the validity of the
              objection … . Generally, such objections can be easily
              spotted because they either appear as General Objections
              not linked to a specific request, or they are worded as
              objections ‘to the extent’ or ‘insofar as’ the request is
              objectionable. An answer ‘subject to’ such objection is
              incomplete. The undersigned generally views such

2
  The Court would identify the objections at issue as blanket-type objections –
encompassing all of the Requests as opposed to being linked to a specific request – rather
than boilerplate objections, which are improperly general in nature.
                                            7
             objections as improper and ineffective to preserve any
             valid objections.

Id. (emphasis added). Plaintiff contends that “it is impossible to tell which of the

three blanket ‘General Objections’ apply to which [Request for Admission].”

(Doc. 266, at 6.) Plaintiff continues that “[c]ounsel has no way of telling which

specific parts of which specific [Request] any of the three objections apply.” (Id.)

The Court agrees.

      The Court thus finds the first two paragraphs of “general objections”

included at the beginning of Defendants’ responses to the Requests for Admission

to be improper and STRIKES them, without prejudice. The Court notes that

these objections have less to do with responding to the particular Requests and

more to do with presenting this evidence at the time of trial or including it in the

Pretrial Order. (See Doc. 276, at 7-11.) Notwithstanding the Court’s ruling herein,

such issues still may be raised by Defendants at the Pretrial Conference or at the

time of trial in the context of presenting this information to the jury or the trial

court. Defendants are instructed to provide supplemental responses, removing

these objections, within thirty (30) days of the date of this Order.

      The third paragraph of the “general objections” relates to the resident

Defendants’ concerns with Plaintiff’s definition of the term “neurological

examination.” Plaintiff’s Requests include the following definition of the term:

“A systematic examination of the nervous system, including an assessment of
                                            8
mental status, of the function of each of the cranial nerves, of sensory and

neuromuscular function, of the reflexes, and of proprioception and other cerebellar

functions.”3 (See Doc. 266-1, at 1.) In their “general objections,” Defendants

contend that this definition of the term

             is vague, argumentative and compound. The use of such
             definition again serves to present a misleading
             description of the events of care. No reasonable
             explanation or qualification of the admissions regarding
             ‘neurological examination’ can be made without a
             lengthy narrative. Such explanation or qualification
             would require description of the examination which was
             performed, and discussion of whether or not an
             examination of the type defined was called for under the
             circumstances. This effectively turns the requests into
             discovery requests, rather than requests for admissions.

(Doc. 266-1, at 2; Doc. 266-2, at 2; Doc. 266-3, at 2.)

      That stated, Defendants responses to the Requests including the term

“neurological examination” incorporate Plaintiff’s definition into their response.

For instance, Request No. 1 asks Defendants to admit or deny that “you did not

perform a neurological examination on Dorian Morgan on March 6, 2017 before

10:00 a.m.” (Doc. 266-1, at 3; Doc. 266-2, at 3; Doc. 266-3, at 3.) Defendants


3
  Plaintiff’s Requests are not included as an exhibit to the briefing. Only Defendants’
responses have been attached. This is acceptable pursuant to D. Kan. Rule 37.1. That
stated, the Court can only surmise that Plaintiff’s definition of “neurological
examination” was included in an introductory “definitions” section of the Requests
served on the resident Defendants. If so, Defendants’ inclusion of this objection in an
introductory section of their responses is a proper use of an introductory “general
objection.”
                                            9
each reference their general objections, but, “[w]ithout waiving such objections,”

admit that they “did not perform the type of neurological examination defined

above on Dorian Morgan.” (Id.) Defendants’ responses to Requests Nos. 2, 9, 10,

17, which also include the term, are similar, as they reference their general

objections but then answer in the context of the “type of neurological examination

defined above…” (Doc. 266-1, at 3, 5, 7; Doc. 266-2, at 3, 5, 6, 8; Doc. 266-3, at

3, 6, 8.)

       Because Defendants have incorporated Plaintiff’s definition of the term

“neurological examination” into their responses, the objections stated as to the

term are superfluous and, as to the responses, without effect. The responses were

provided based on the definition propounded. Thus, Plaintiff’s motion as to this

objection is DENIED.

III.   Request No. 32 to Dr. Hartpence.

       Plaintiff’s Request for Admission No. 32 to Dr. Hartpence asked him to

admit he “wrote Orders on March 6, 2017[,] requesting vital signs be taken every

hour.” (Doc. 266-3, at 13.) Dr. Hartpence responded by incorporating his general

objections, then, admitted “that the Orders, as entered into the electronic record,

reflect an order for vital signs to be taken every hour.” (Id.) He continues,

however, by denying “that this was his intent, and believes that the wrong order set

was inadvertently selected when the orders were entered into the electronic


                                          10
record.” (Id.) Plaintiff argues that it was improper for Dr. Hartpence to deny the

response with a qualification that he did not intend to write the order. (Id.)

Plaintiff continues that

              the fact is that he did write the Order and it appears in the
              medical record. The Request does not seek his intent.
              The request seeks whether he wrote the Orders or not –
              yes or no. Setting aside how a doctor can unintentionally
              write orders for his patient, attempting to deny a fact
              based on subsequent intent is improper. It is also
              speculative that Dr. Hartpence now ‘believes’ the Order
              was ‘inadvertently’ selected. As such, Dr. Hartpence
              should be Ordered to correct his response to RFA 32 to
              reflect the truth that he wrote the Orders.

(Id.)

        Defendants respond that deposition testimony of Dr. Borick – which was

given prior to the filing of Plaintiff’s motion – establishes that the electronic

medical record, “as it presently exists, likely does not reflect the order entered by

Dr. Hartpence, but rather reflects the order as later modified by Dr. Borick after the

Plaintiff was transferred to the pediatric intensive care unit.” (Doc. 276, at 18.)

Defendants argue that “[i]t is beyond reason … that Plaintiff would now demand

that Dr. Hartpence nonetheless make an unqualified admission as requested by the

Plaintiff. (Id.) Defendants continue that

              [i]t now appears that, most likely, Dr. Hartpence’s
              conclusion that he may have selected the wrong order set
              when he entered orders for vital signs around the time of
              admission was incorrect. Defendant believes that
              additional discovery regarding the history of the
                                            11
                electronic medical record may further clarify the question
                regarding his initial order for vital signs. That discovery
                has not yet occurred, but Defendant anticipates that it
                will occur at the appropriate time. Following such
                discovery, Defendant anticipates that he will file a
                motion asking for leave to modify his response
                to Request for Admission number 32, to allow him to
                simply deny the request. At the time the requests for
                admissions were initially answered, Defendant Hartpence
                gave the best answer he was able to provide. It would be
                both unfair and prejudicial for the Court to simply force
                an admission of this request, particularly in light of the
                testimony of Dr. Borick, which suggests that the order
                which now appears in the record was not the order of Dr.
                Hartpence, but rather her modification of the order at a
                later time.

(Id., at 22.)

       Plaintiff’s reply brief does not discuss Dr. Hartpence’s response to Request

No. 32. As such, the Court finds Defendants’ arguments as to this Request to be

uncontested. Plaintiff’s motion is DENIED as to Request No. 32.



       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel (Doc.

266) is GRANTED in part and DENIED in part as set forth more fully herein.

Supplemental responses removing the objections at issue are to be provided within

thirty (30) days of the date of this Order.




                                            12
IT IS SO ORDERED.

Dated this 9th day of May, 2019, at Wichita, Kansas.

                          S/ KENNETH G. GALE
                         HON. KENNETH G. GALE
                         U.S. MAGISTRATE JUDGE




                                  13
